DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with C. Bruce Hamburg on 03/11/2021.

The application has been amended as follows: 
14. A method for producing a finished
part having teeth, comprising:
producing a partially finished part having teeth
by stamping or fine blanking a workpiece resulting in a burr on a first face of the
partially finished part having teeth and a rollover on a
second face of the partially finished part having teeth and a
sheared edge extending between the burr and the rollover, the sheared edge
forming an acute angle with the first face and an obtuse angle with the second
face of the partially finished part having teeth;
providing an embossing device comprising an embossing die;
arranging the partially finished part having teeth in

part having teeth with the embossing die, and
effecting a stroke of the embossing die in a direction orthogonal to the first
and second faces of the partially finished part having teeth
so that the embossing die engages the partially finished 
part having teeth;
wherein the embossing die comprises an annular first die part and
arranged coaxially therewith a second die part configured to be received in the
first die part with a sliding fit;
wherein a radially outermost interior diameter of the first die part is
greater than a radially outermost diameter of the partially finished
part having teeth and corresponds to a predetermined outermost diameter
of the finished part having teeth;
wherein regions of at least one of the first and second die parts corresponding to regions of the 	partially finished part having teeth [[comprising]] which are a root region of each tooth of the 	partially finished part having teeth and regions between the teeth of the partially finished part 	having teeth[[,]] are undersized relative to said regions of the partially finished part having 	teeth;
wherein the first die part comprises a face facing the first face of the
partially finished part having teeth and the second die part
comprises a face facing the second face of the partially finished
part having teeth;
wherein the respective faces of the first and second die parts facing the
respective first and second faces of the partially finished

the first and second die parts
continuously decreases in a radially outward direction
over a radial distance corresponding to a predetermined annular region
extending radially to the predetermined outer extremity of the finished
part having teeth;
wherein the first die part has a lateral annular wall parallel to the axis of
the embossing die and a transition between the annular wall and the face of the
first die part facing the first face of the partially finished
part having teeth has a radius of curvature corresponding to a predetermined
radius of curvature of a transition from the first face of the finished
part having teeth and lateral walls of the finished
part having teeth;
wherein an annular outermost edge portion of the face of the second die
part facing the second face of the partially finished part
having teeth has a radius of curvature corresponding to a predetermined radius of
curvature of a transition from the second face of the finished
part having teeth and the lateral walls of the finished
part having teeth and less than a radius of curvature of the rollover; and
wherein during a stroke of the embossing die the second die part is
received in the first die part with a sliding fit and material of which the partially
finished part having teeth is constituted is displaced
laterally and axially to completely fill spaces that existed between the partially
finished part having teeth and the embossing die,

to the undersized regions of at least one of the first and second die parts an angle
of a tangent of edges of the part having teeth with respect to a normal of the part
having teeth is reduced,
the burr is mashed to conform to the curvature of the transition between
the lateral annular wall of the first die part and the face of the first die part facing
the first face of the partially finished part having teeth,
and the rollover is engaged by the annular outermost edge portion of the
face of the second die part facing the second face of the partially finished
part having teeth and thereby shaped to conform to the
curvature of the annular outermost edge portion of the face of the second die part
facing the second face of the partially finished part having
teeth,
thereby to form a finished part having teeth having
annular walls which are orthogonal to a radial plane of symmetry of the finished
part having teeth first and second faces which
converge continuously in a radially outward direction in the annular
region extending radially to the outer extremity of the finished part having
teeth.

Allowable Subject Matter
Claims 14, 23, & 27 allowed as amended.

The following is an examiner’s statement of reasons for allowance:
Claim 14, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a method for producing a finished part having teeth, comprising: producing a partially finished part having teeth by stamping or fine blanking a workpiece resulting in a burr on a first face of the partially finished part having teeth and a rollover on a second face of the partially finished part having teeth and a sheared edge extending between the burr and the rollover, the sheared edge forming an acute angle with the first face and an obtuse angle with the second face of the partially finished part having teeth; providing an embossing device comprising an embossing die; arranging the partially finished part having teeth in the embossing device for engagement of the partially finished part having teeth with the embossing die, and effecting a stroke of the embossing die in a direction orthogonal to the first and second faces of the partially finished part having teeth so that the embossing die engages the partially finished part having teeth; wherein the embossing die comprises an annular first die part and arranged coaxially therewith a second die part configured to be received in the first die part with a sliding fit; wherein a radially outermost interior diameter of the first die part is greater than a radially outermost diameter of the partially finished part having teeth and corresponds to a predetermined outermost diameter of the finished part having teeth; wherein regions of at least one of the first and second die parts corresponding to regions of the partially finished part having teeth which are a root region of each tooth of the partially finished part having teeth and regions between the teeth of the partially finished part having teeth are undersized relative to said regions of the partially finished part having teeth; wherein the first die part comprises a face facing the first face of the partially finished part having teeth and the second die part comprises a face facing the second face of the partially finished part having teeth; wherein the respective faces of the first and second die parts facing the respective first and second faces of the partially finished part having teeth are so configured that distance between the respective faces of the first and second die parts continuously decreases in a radially outward direction over a radial distance corresponding to a predetermined annular region 
The best prior art, Ueki (US 20080014036), teaches a method for producing a finished gear wheel or sprocket (Fig. 6b, Element P) comprising:
Producing a partially finished gear wheel or sprocket (Figs. 1a-f, Element P) by stamping or fine blanking a workpiece resulting in a burr (Fig. 5b, Element 150) on a first face (Annotated Fig. 1, Element E) of the partially finished gear wheel or sprocket (Fig. 5b, Element P) and a rollover (Annotated Fig. 1, Element F) on a second face (Annotated Fig. 1, Element G) of the partially finished gear wheel or sprocket (Fig. 5b, Element P) and a sheared edge (Annotated Fig. 1, Element H) extending between the burr (Fig. 5b, Element 150) and the rollover (Annotated Fig. 1, Element F)
Providing an embossing device (Fig. 5a, Element 100) comprising an embossing die (Fig. 5b, Elements 110 & 140)
Arranging the partially finished gear wheel or sprocket (Fig. 5b, Element P) in the embossing device (Fig. 5a, Element 100) for engagement of the partially finished gear wheel or sprocket (Fig. 5b, Element P) with the embossing die (Fig. 5b, Elements 110 & 140)
Effecting a stroke (Fig. 6b) of the embossing die (Fig. 6b, Elements 110 & 140) in direction orthogonal to the first and second faces  (Annotated Fig. 1, Elements E & G) of the partially finished gear wheel or sprocket (Fig. 6b, Element P) so that the embossing die (Fig. 6b, Elements 110 & 140) engages the partially finished gear wheel or sprocket (Fig. 6b, Element P)
Wherein the embossing die (Fig. 5b, Elements 110 & 140) comprises an annular first die part (Fig. 5b, Element 140) and arranged coaxially therewith a second die part (Fig. 5b, 
Wherein the first die part (Fig. 5b, Element 140) comprises a face (Annotated Fig. 1, Element I) facing the first face (Annotated Fig. 1, Element E) of the partially finished gear wheel or sprocket (Fig. 5b, Element P) and the second die part (Fig. 5b, Element 110) comprises a face (Annotated Fig. 1, Element J) facing the second face (Annotated Fig. 1, Element G) of the partially finished gear wheel or sprocket (Fig. 5b, Element P)
Wherein the respective faces of the first and second die parts (Annotated Fig. 1, Elements I & J) facing the respective first and second faces (Annotated Fig. 1, Elements E & G) of the partially finished gear wheel or sprocket (Fig. 5b, Element P) are so configured that distance between the respective faces of the first and second die parts (Annotated Fig. 1, Elements I & J) and the respective first and second faces (Annotated Fig. 1, Elements E & G) of the partially finished gear wheel or sprocket (Fig. 5b, Element P) which the respective faces of the first and second die parts face continuously decreases in a radially outward direction over a radial distance corresponding to a predetermined annular zone (Annotated Fig. 1, Elements K1 & K2) extending radially to the predetermined outer extremity of the finished gear wheel or sprocket (Fig. 5b, Element P)
Wherein the first die part (Fig. 5b, Element 140) has a lateral annular wall (Annotated Fig. 1, Element L) parallel to the axis of the embossing die (Fig. 5b, Elements 110 & 140) and a transition (Annotated Fig. 1, Element K1) between the annular wall (Annotated Fig. 1, Element L) and the face (Annotated Fig. 1, Element I) of the first die part (Fig. 5b, Element 140) facing the first face (Annotated Fig. 1, Element E) of the partially finished gear wheel or sprocket (Fig. 5b, Element P) has a radius of curvature corresponding to a 
Wherein an annular outermost edge portion of the face (Annotated Fig. 1, Element J) of the second die part (Fig. 5b, Element 110) facing the second face (Annotated Fig. 1, Element G) of the partially finished gear wheel or sprocket (Fig. 5b, Element P) has a radius of curvature (Annotated Fig. 1, Element K2) corresponding to a predetermined radius of curvature of a transition from the second face of the finished gear wheel or sprocket (Fig. 6b, Element P) and the lateral walls of the finished gear wheel or sprocket ([0006], the same rounded edged cross section is formed on the finished product); and
Wherein during a stroke (Fig. 6b) of the embossing die (Fig. 6b, Elements 110 & 140) the second die part (Fig. 6b, Element 110) is received in the first die part (Fig. 6b, Element 140) with a sliding fit and material (Fig. 5b, Element 150) of which the partially finished gear wheel or sprocket (Fig. 5b, Element P) is constituted is displaced axially to fill spaces that existed between the partially finished gear wheel or sprocket (Fig. 5b, Element P) and the embossing die (Fig. 5b, Elements 110 & 140), the burr (Fig. 5b, Element 150) is mashed to conform to the curvature of the transition (Annotated Fig. 1, Element K1) between the lateral annular wall (Annotated Fig. 1, Element L) of the first die part (Fig. 5b, Element 140) and the face (Annotated Fig. 1, Element I) of the first die part (Fig. 5b, Element 140) facing the first face of the partially finished gear wheel or sprocket (Fig. 5b, Element P), and the rollover (Annotated Fig. 1, Element F) is engaged by the annular outermost edge portion (Annotated Fig. 1, Element K2) of the face (Annotated Fig. 1, Element J) of the second die part (Fig. 5b, Element 110) facing the 
	Though the modified Ueki teaches that the radially outermost diameter of the partially finished gear wheel or sprocket (Fig. 5b, Element P) is substantially equal to the radially outermost interior diameter of the first die part (Fig. 5b, Element 140) and that the predetermined outermost diameter of the finished gear wheel or sprocket (Fig. 6b, Element P) coincides with the outermost interior diameter of the first die (Fig. 6b, Element 140) it does not teach a radially outermost interior diameter of the first die is greater than a radially outermost diameter of the partially finished gear wheel or sprocket and having an undersized die region at the root region, and between the teeth, of the workpiece.
A further prior art, Kobayashi (JP 05154598 A), in the related field of forming gear wheels by pressing, teaches a partially finished gear wheel or sprocket (Fig. 7, Element 211) being subjected to a finishing pressing step (Fig. 7, Element 213) in which the partially finished part (Fig. 7, Element 211) has an outermost edge (Fig. 5c, Element 106a) which is diametrically smaller than the outermost interior diameter of the die (Fig. 7, Element 210) in which the partially finished part (Fig. 7, Element 211) is pressed causing the material of the partially finished part (Fig. 7, Element 211) to be displaced laterally and axially (Fig. 5c, Element 115a) allowing the teeth and outer edge of the gear wheel to expand to 
It would not have been obvious to have dies which are both oversized in the tip region and tooth region of the workpiece as well as undersized in the root region and other regions between the teeth.
Thus, Ueki alone, or in combination with the prior art, does not anticipate, or render obvious, the claimed invention.
 
    PNG
    media_image1.png
    450
    467
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Ueki, Fig. 5b)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (Klocke, “Manufacturing Processes 4”, Chapter 5: Sheet Metal Separation, Page 434) which teaches a fine blanked part having a shear angle which is acute to the burr-side face and obtuse to the rollover-side face.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725